OPINION

Per Curiam:

This is an appeal from a judgment dismissing appellant’s complaint as a discovery sanction. Appellant contends that the sanction of dismissal is available only where a party willfully fails to comply with discovery orders. Consequently, appellant contends that the lower court erred in dismissing her complaint *802where the lower court made no finding that appellant’s failure to provide discovery was willful.
The lower court found that appellant’s failure to provide discovery information was unexplained and unwarranted. Appellant’s unresponsive conduct halted the normal adversarial process. Appellant did not establish that her failure to provide discovery was accidental or involuntary. In such circumstances appellant’s conduct was sufficiently willful so as to warrant the sanction of dismissal. See Skeen v. Valley Bank of Nevada, 89 Nev. 301, 511 P.2d 1053 (1973); U.S. Merchandise Mart, Inc. v. D & H Dist. Co. 279 A.2d 511 (D.C. 1971).
Affirmed.